Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Zamora et al. (US Patent 9,972,953 B1) teaches: “a stable female terminal 36, comprising a substrate 78, wherein two side edges (top and bottom portion of element 78) of a front end 46 of the substrate 78 are turned to form two opposite elastic pieces 90, a slot (seen in figure 1D) allowing a male terminal 34 to be inserted therein is formed between the two elastic pieces 90, and a female terminal external connection part 80 is formed at a rear end of the substrate 78".
Lybrand (US 10,348,045 B2): “the two elastic pieces 121 draw close to each other to form an elastic jaw (along 101) used for clamping two sides (seen in figure 6) of the male terminal 112 inserted into the slot (along 190)".
However, Zamora and Lybrand fails to provide, teach or suggest: two opposite elastic pieces perpendicular to the substrate, a slot allowing a male terminal to be inserted therein is formed between the two opposite elastic pieces, the two opposite elastic pieces draw close to each other to form an elastic jaw.
Claims 2-18 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831